Cite as 2015 Ark. 262

                  SUPREME COURT OF ARKANSAS
                                       No.   CV-15-426

DAVID LEE PADGETT, AN                             Opinion Delivered   June 4, 2015
INCAPACITATED PERSON, BY
FLOYCE TAYLOR, THE GUARDIAN                       MOTION FOR RULE ON CLERK
OF HIS PERSON
                   APPELLANT

V.


BETTYE R. PADGETT
                                 APPELLEE         REMANDED.


                                       PER CURIAM


       Appellant, David Lee Padgett, an incapacitated person, by Floyce Taylor, the guardian

of his person, by and her through his attorney, Jonathan D. Jones, has filed a motion for rule

on clerk, to file the record and have his appeal docketed. The clerk refused to docket the

appeal because the circuit court’s order granting an extension of time to lodge the record on

appeal did not contain the requisite language of Arkansas Rule of Appellate Procedure–Civil

5(b)(1) (2014).

       Rule 5(b)(1) provides as follows:

              (b) Extension of time.
              (1) If any party has designated stenographically reported material for inclusion
       in the record on appeal, the circuit court, by order entered before expiration of the
       period prescribed by subdivision (a) of this rule or a prior extension order, may extend
       the time for filing the record only if it makes the following findings:
              (A) The appellant has filed a motion explaining the reasons for the requested
       extension and served the motion on all counsel of record;
                                     Cite as 2015 Ark. 262

              (B) The time to file the record on appeal has not yet expired;
              (C) All parties have had the opportunity to be heard on the motion, either at
       a hearing or by responding in writing;
              (D) The appellant, in compliance with Rule 6(b), has timely ordered the
       stenographically reported material from the court reporter and made any financial
       arrangements required for its preparation; and
              (E) An extension of time is necessary for the court reporter to include the
       stenographically reported material in the record on appeal or for the circuit clerk to
       compile the record.

       In this case, the circuit court’s order lacks any finding relating to subsection (b)(1)(C)

that the parties have had the opportunity to be heard on the motion, either at a hearing or by

responding in writing. This court has made it clear that there must be strict compliance with

Rule 5(b) and that we do not view the granting of an extension as a mere formality. See

Looney v. Bank of W. Memphis, 368 Ark. 639, 249 S.W.3d 126 (2007) (per curiam). When an

order fails to comply with Rule 5(b), we may remand the matter to the circuit court for

compliance with the rule. See Charles R. Griffith Farms, Inc. v. Grauman, 373 Ark. 410, 284
S.W.3d 68 (2008) (per curiam).

       Upon a remand for compliance with Rule 5(b)(1), the circuit court shall determine

whether the rule was complied with at the time the original motion for extension of time was

filed and granted. See Wyre v. Wyre, 2009 Ark. 245, 307 S.W.3d 30 (per curiam). The circuit

court should not permit the parties the opportunity to correct any deficiencies, but instead

should make the findings required by the Rule as if they were being made at the time of the

original motion. See id. Should the requirements not have been met at the time of the initial

motion for extension and order, the circuit court’s order upon remand should so reflect and

be returned to this court. See id.


                                               2
                                   Cite as 2015 Ark. 262

      Because the order in this case does not contain all of the findings required by the Rule,

and because there must be strict compliance with the Rule, we remand the matter to the

circuit court for compliance with Rule 5(b)(1).

      Remanded.




                                              3